PD-0787-15
                                                          COURT OF CRIMINAL APPEALS
                     PD-0787-15                                           AUSTIN, TEXAS
                                                        Transmitted 6/25/2015 11:07:39 AM
                                                           Accepted 6/26/2015 5:54:24 PM
                                                                           ABEL ACOSTA
                                                                                   CLERK
                       NO. ______________

          IN THE TEXAS COURT OF CRIMINAL APPEALS
_______________________________________________________________

                    JOSE MIGUEL GARCIA
                            Appellant

                               v.

                    THE STATE OF TEXAS
                             Appellee
________________________________________________________________

               FROM THE FIFTH COURT OF APPEALS
                   CAUSE NO. 05-13-01578-CR

     ON APPEAL FROM THE CRIMINAL DISTRICT COURT NO. 2
                  DALLAS COUNTY, TEXAS
                TRIAL COURT NO. F-12-35086-I
         THE HONORABLE GARY STEPHENS PRESIDING


          APPELLANT’S MOTION FOR EXTENSION
  OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW



                                    BRUCE ANTON
                                    State Bar No. 01274700
                                    ba@sualaw.com

                                    SORRELS, UDASHEN & ANTON
    June 26, 2015
                                    2311 Cedar Springs, Suite 250
                                    Dallas, Texas 75201
                                    (214) 468-8100 (office)
                                    (214) 468-8104 (fax)



                               1
      COMES NOW, JOSE MIGUEL GARCIA, Appellant herein, and moves this

court to issue an extension of time to file his petition for discretionary review, and

in support thereof would show the court as follows:

                                             I.

      The opinion of the Fifth Court of Appeals in cause nos. 05-13-01578-CR,

affirming the conviction, was rendered on May 29, 2015.

                                             II.

      The number and style of the case in the District Court is No. F-12-35086-I,

State of Texas v. Jose Miguel Garcia.

                                           III.

      Appellant was convicted of continuous sexual abuse of a child.

                                            IV.

      The present deadline for filing the petition for discretionary review is June

28, 2015.

                                             V.

      No extensions of time to file the brief were previously requested.

                                            VI.

      The reason for this request is that during the last few weeks counsel has been

working on the following:




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 2
             1.     Petition for discretionary review in The State of Texas v. Mark
                    Twain Simpson, case no. PD-0599-15 in the Texas Court of
                    Criminal Appeals,

             2.     Petitioner’s reply brief in Robert William Cornwell v. State of
                    Texas, case no. PD-1501-14 in the Texas Court of Criminal
                    Appeals,

             3.     Amended petition for writ of habeas corpus in Faryion Edward
                    Wardrip v. William Stephens, case no. 7:01-CV-0247-G in the
                    United States District Court for the Northern District of Texas,
                    Wichita Falls Division.


      WHEREFORE, PREMISES CONSIDERED, Appellant requests this court

to grant an extension of time to file his brief until July 28, 2015.


                                               RESPECTFULLY SUBMITTED,


                                                 /s/ BruceAnton
                                               BRUCE ANTON
                                               Texas State Bar No. 01274700

                                               SORRELS, UDASHEN & ANTON
                                               2311 Cedar Springs #250
                                               Dallas, Texas 75201
                                               (214) 468-8100
                                               (214) 468-8104 (fax)
                                               ba@sualaw.com

                                               ATTORNEY FOR APPELLANT




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 3
                          CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the above entitled motion
for extension of time was electronically served to the Appellate Division of the
Dallas County District Attorney’s Office and to the State Prosecuting Attorney on
this 25th day of June, 2015.


                                            /s/ Bruce Anton
                                            BRUCE ANTON




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 4